                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

MALIK AL-MUSTAFA EL-ALAMIN,

                       Petitioner,

v.                                                         Civil Action No. 5:19cv183
                                                           (Judge Stamp)

WARDEN F. ENTZEL,

                       Respondent.

     ORDER DISMISSING CASE FOLLOWING NOTICE OF INTENT TO DISMISS

         On May 28, 2019 the pro se Petitioner filed this Petition for Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2241. Because the petition was not on the court-approved form,

the Clerk of Court issued the Petitioner a Notice of Deficient Pleading and Intent to Dismiss.

The Notice informed the Petitioner that this case would be dismissed within 30 days. The

Notice further informed the Petitioner that if he wished to pursue his § 2241, he would have

to re-file his petition on the court-approved form. The Notice was sent by certified mail,

return receipt requested, and service was accepted on May 30, 2019.

         To date, more than 30 days later, the Petitioner has failed to re-file his petition on

the court-approved form. Accordingly, pursuant to the terms of the Notice, the Court

ORDERS that this action is hereby DISMISSED WITHOUT PREJUDICE.

         The Clerk is DIRECTED to mail a copy of this Order to the pro se Petitioner by

certified mail, return receipt requested, to his last known address as reflected on the docket

sheet.

DATED: July 8, 2019


                                            /s/ Frederick P. Stamp, Jr.
                                            FREDERICK P. STAMP, JR.
                                            UNITED STATES DISTRICT JUDGE
